UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6089



JOSEPH LOVETT,

                                           Petitioner - Appellant,

          versus


JOHN L. LAMANNA, Warden, FCI Edgefield,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:05-cv-03026-DCN)


Submitted: March 30, 2006                     Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Lovett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Lovett filed a petition under 28 U.S.C. § 2241

(2000), claiming that his sentence violated Apprendi v. New Jersey,

530 U.S. 466 (2000), Blakely v. Washington, 542 U.S. 196 (2004),

and United States v. Booker, 543 U.S. 220 (2005).   A petitioner may

challenge his sentence under § 2241 only if 28 U.S.C. § 2255 (2000)

is inadequate or ineffective to test the legality of his sentence.

28 U.S.C. § 2255; In re Jones, 226 F. 3d 328, 333-34 (4th Cir.

2000).   Lovett has not established that § 2255 is inadequate or

ineffective as discussed in Jones, so he is not entitled to proceed

under § 2241.   Accordingly, we affirm the district court’s order

adopting the magistrate judge’s recommendation to deny relief

without prejudice.   Furthermore, we affirm the district court’s

order denying Lovett’s motion for reconsideration.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -